




EXHIBIT 10.4




Vicon Industries, Inc.










March 28, 2014


Kenneth M. Darby


Dear Ken:


This letter will confirm the terms of your continued employment with Vicon
Industries, Inc., a New York corporation (the “Company”), as approved by the
Company’s Compensation Committee:


1.
Following the date hereof, you will continue to be employed as the Company’s
Chief Executive Officer at your current base salary of $225,000 per annum, and
you will continue to be provided with the same level of benefits and perquisites
currently provided to you.

2.
You hereby agree to resign from your position as Chief Executive Officer of the
Company and as a director of the Company upon the Company’s hiring of a new
Chief Executive Officer to replace you. Following such resignation or any
earlier termination of your employment by the Company, you will continue to
receive regular payments of your base salary and continuation of your medical
benefits for four months.

3.
By your execution of this letter, you agree that the options issued to you by
the Company to purchase 60,000 shares of Common Stock shall immediately
terminate and be cancelled.

4.
Following your resignation as Chief Executive Officer as provided herein, the
Company will assign to you, and you will assume all future obligations under,
the Company’s leases of the automobile and mobile phone used by you.

[Signature Page Follows]




--------------------------------------------------------------------------------






This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.




Sincerely yours,


VICON INDUSTRIES, INC.




By:    /s/ Bernard F. Reynolds
Name:    Bernard F. Reynolds
Title:
Chairman Compensation Committee, BOD



Acknowledged and Agreed
this 28th day of March, 2014:


/s/ Kenneth M. Darby
Kenneth M. Darby




